DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cotter et al. (2020/0164919).
Regarding applicant claim 1, Cotter discloses an apparatus for controlling articulation of an articulated vehicle, comprising: 
a hitch angle calculator configured to calculate a desired hitch angle based on a steering angle and a speed of the articulated vehicle ([0040] “communicates with a controller attached to the trailer to determine the instantaneous hitch angle… based on the trailer yaw rate and the vehicle speed in view of a kinematic relationship between the trailer and the vehicle”); 
an error calculator configured to calculate an error between the desired hitch angle and an actual hitch angle of the articulated vehicle ([0045] “sensor signals could be compensated and filter to remove offsets or drifts, and smooth out noise”); 
a moment generator configured to generate a moment for controlling the articulation of the articulated vehicle based on the error ([0040] “monitors the dynamics of the trailer, such as yaw rate… generates a yaw rate”); and 
an articulation controller configured to control the articulation of the articulated vehicle based on the moment ([0045] “controller of the trailer backup assist system may also utilize the estimated trailer variables and trailer parameters to control the steering system, brake control system and the powertrain control system, such as to assist backing the vehicle-trailer combination or to mitigate a trailer sway condition”).  
Regarding applicant claim 2, Cotter discloses wherein the hitch angle calculator calculates, when the steering angle and the speed of the articulated vehicle corresponding to backward driving of the articulated vehicle are input, the desired hitch angle based on the steering angle and the speed of the articulated vehicle ([0045] “controller of the trailer backup assist system may also utilize the estimated trailer variables and trailer parameters to control the steering system, brake control system and the powertrain control system, such as to assist backing the vehicle-trailer combination or to mitigate a trailer sway condition”).  
Regarding applicant 4, Cotter discloses wherein the error calculator calculates, when the actual hitch angle of the articulated vehicle corresponding to backward driving of the articulated vehicle is input, the error between the desired hitch angle and the actual hitch angle ([0045] “controller of the trailer backup assist system may also utilize the estimated trailer variables and trailer parameters to control the steering system, brake control system and the powertrain control system, such as to assist backing the vehicle-trailer combination or to mitigate a trailer sway condition”).  
Regarding applicant claim 5, Cotter, discloses wherein the error calculator comprises a subtractor configured to calculate the error between the desired hitch angle and the actual hitch angle of the articulated vehicle and to output the calculated error to the moment generator ([0045] “sensor signals could be compensated and filter to remove offsets or drifts, and smooth out noise”).  
Regarding applicant claim 6, Cotter discloses wherein the moment generator comprises a proportional-integral (PI) controller configured to, when the error between the desired hitch angle and the actual hitch angle of the articulated vehicle is input, generate the moment for controlling the articulation of the articulated vehicle by performing proportional-integral control based on the error ([0045]).  
Regarding applicant claim 7, Cotter discloses wherein the articulation controller distributes, when the moment is input, the moment to a left wheel motor and a right wheel motor of a rear vehicle body of the articulated vehicle so as to control wheel motor torques of the rear vehicle body ([0045] “controller of the trailer backup assist system may also utilize the estimated trailer variables and trailer parameters to control the steering system, brake control system and the powertrain control system, such as to assist backing the vehicle-trailer combination or to mitigate a trailer sway condition”; [0042] “right and left wheel assembly”).  
Regarding applicant claim 11, Cotter discloses method for controlling articulation of an articulated vehicle in an apparatus for controlling the articulation of the articulated vehicle, the apparatus comprising a processor for controlling the articulation, the method comprising: 
confirming, by the processor, whether or not a steering angle and a speed of the articulated vehicle are input ([0045] “steering angle and speed”); 
calculating, by the processor, a desired hitch angle based on the steering angle and the speed of the articulated vehicle when the steering angle and the speed of the articulated vehicle are input ([0040] “communicates with a controller attached to the trailer to determine the instantaneous hitch angle… based on the trailer yaw rate and the vehicle speed in view of a kinematic relationship between the trailer and the vehicle”); 
calculating, by the processor, an error between the desired hitch angle and an actual hitch angle of the articulated vehicle ([0045] “sensor signals could be compensated and filter to remove offsets or drifts, and smooth out noise”); 
generating, by the processor, a moment for controlling the articulation of the articulated vehicle based on the error ([0040] “monitors the dynamics of the trailer, such as yaw rate… generates a yaw rate”); and 
   controlling, by the processor, the articulation of the articulated vehicle based on the moment ([0045] “controller of the trailer backup assist system may also utilize the estimated trailer variables and trailer parameters to control the steering system, brake control system and the powertrain control system, such as to assist backing the vehicle-trailer combination or to mitigate a trailer sway condition”).
Regarding applicant claim 12, Cotter discloses wherein the hitch angle calculator calculates, when the steering angle and the speed of the articulated vehicle corresponding to backward driving of the articulated vehicle are input, the desired hitch angle based on the steering angle and the speed of the articulated vehicle ([0045] “controller of the trailer backup assist system may also utilize the estimated trailer variables and trailer parameters to control the steering system, brake control system and the powertrain control system, such as to assist backing the vehicle-trailer combination or to mitigate a trailer sway condition”).  
Regarding applicant claim 14, Cotter discloses wherein in calculating the error, when the actual hitch angle of the articulated vehicle corresponding to backward driving of the articulated vehicle is input, the error between the desired hitch angle and the actual hitch angle is calculated ([0045] “controller of the trailer backup assist system may also utilize the estimated trailer variables and trailer parameters to control the steering system, brake control system and the powertrain control system, such as to assist backing the vehicle-trailer combination or to mitigate a trailer sway condition”). 
Regarding applicant claim 15, Cotter discloses wherein in generating the moment, when the error between the desired hitch angle and the actual hitch angle of the articulated vehicle is input, the moment for controlling the articulation of the articulated vehicle is generated by performing proportional-integral control based on the error ([0045] “sensor signals could be compensated and filter to remove offsets or drifts, and smooth out noise”).  
Regarding applicant claim 16, Cotter discloses wherein in controlling the articulation of the articulated vehicle, when the moment is input, the moment is distributed to a left wheel motor and a right wheel motor of a rear vehicle body of the articulated vehicle so as to control wheel motor torques of the rear vehicle body ([0045] “controller of the trailer backup assist system may also utilize the estimated trailer variables and trailer parameters to control the steering system, brake control system and the powertrain control system, such as to assist backing the vehicle-trailer combination or to mitigate a trailer sway condition”; [0042] “right and left wheel assembly”).  
Regarding applicant claim 20, Cotter discloses an articulated vehicle comprising: 
31Attorney Docket No. 048278-735001USa sensing device configured to sense a steering angle and a speed of the articulated vehicle ([0045] “steering angle and speed”); and 
an apparatus for controlling articulation of the articulated vehicle based on the sensed steering angle and speed of the articulated vehicle ([0040] “communicates with a controller attached to the trailer to determine the instantaneous hitch angle… based on the trailer yaw rate and the vehicle speed in view of a kinematic relationship between the trailer and the vehicle”), 
wherein the apparatus calculates a desired hitch angle based on the steering angle and the speed of the articulated vehicle, 
calculates an error between the desired hitch angle and an actual hitch angle of the articulated vehicle ([0045] “sensor signals could be compensated and filter to remove offsets or drifts, and smooth out noise”), 
generates a moment for controlling the articulation of the articulated vehicle based on the error ([0040] “monitors the dynamics of the trailer, such as yaw rate… generates a yaw rate”), and 
controls the articulation of the articulated vehicle based on the moment ([0045] “controller of the trailer backup assist system may also utilize the estimated trailer variables and trailer parameters to control the steering system, brake control system and the powertrain control system, such as to assist backing the vehicle-trailer combination or to mitigate a trailer sway condition”).

Allowable Subject Matter
Claims 3, 8-10, 13, 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661